The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 13-20 are objected to because of the following informalities: “the wear determination” in claim 13, line 13 lacks a proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below.
The following analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-12 are directed to an apparatus.
Claims 13-20 are directed to a method.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
a plurality of vehicle effects;
a frictional energy model being stored on the processor, the frictional energy model generating a force severity number from the plurality of vehicle effects;
at least one tire effect;
an ambient temperature;
a wear determination model being stored on the processor, the wear determination model receiving as inputs the force severity number, the at least one tire effect, and the ambient temperature; and
a percentage of remaining non-skid depth of the tread being determined by the wear determination model.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 1 therefore recites abstract ideas. Claim 4 recites all of the limitations of claim 1, and therefore also recites abstract ideas.
Claim 2 recites:
wherein the vehicle effects include at least one of a lateral acceleration of the vehicle, a longitudinal acceleration of the vehicle, a yaw rate of the vehicle, and a speed of the vehicle.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 2 therefore recites abstract ideas.
Claim 3 recites:
wherein the at least one tire effect includes at least one of an inflation pressure of the at least one tire and a load of the at least one tire.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 3 therefore recites abstract ideas.
Claim 5 recites:
wherein the load of the at least one tire is determined indirectly.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 5 therefore recites abstract ideas.
Claim 6 recites:
wherein the wear determination model employs a regression model.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 6 therefore recites abstract ideas.
Claim 7 recites:
wherein the regression model includes a linear regression model.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 7 therefore recites abstract ideas.
Claim 8 recites:
wherein the regression model includes a nonlinear regression model.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 8 therefore recites abstract ideas.
Claim 9 recites:
wherein the regression model determines the percentage of remaining non-skid depth of the tread as a summation of tread loss percentage.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 9 therefore recites abstract ideas.
Claim 10 recites:
wherein the tread loss percentage is determined using the force severity number, the ambient temperature, an inflation pressure of the at least one tire, and a load of the at least one tire.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 10 therefore recites abstract ideas.
Claim 11 recites:
wherein the percentage of remaining non-skid depth of the tread is communicated to a vehicle operating system.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 11 therefore recites abstract ideas.
Claim 12 recites:
wherein the percentage of remaining non-skid depth of the tread is communicated to a device for display to at least one of a user and a technician.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 12 therefore recites abstract ideas.
Claim 13 recites:
receiving a plurality of vehicle effects through the CAN bus system;
storing a frictional energy model;
generating a force severity number with the frictional energy model from the plurality of vehicle effects;
receiving at least one tire effect;
receiving an ambient temperature;
storing a wear determination model;
inputting the force severity number, the at least one tire effect, and the ambient temperature into the wear determination; and
determining a percentage of remaining non-skid depth of the tread with the wear determination model.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 13 therefore recites abstract ideas.
Claim 14 recites:
wherein the step of receiving a plurality of vehicle effects includes receiving at least one of a lateral acceleration of the vehicle, a longitudinal acceleration of the vehicle, a yaw rate of the vehicle, and a speed of the vehicle.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 14 therefore recites abstract ideas.
Claim 15 recites:
wherein the step of receiving at least one tire effect includes receiving at least one of an inflation pressure of the at least one tire and a load of the at least one tire.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 15 therefore recites abstract ideas.
Claim 16 recites:
wherein the step of determining a percentage of remaining non-skid depth of the tread with the wear determination model includes employing a regression model.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 16 therefore recites abstract ideas.
Claim 17 recites:
wherein the regression model includes a linear regression model.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 17 therefore recites abstract ideas.
Claim 18 recites:
wherein the regression model includes a nonlinear regression model.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 18 therefore recites abstract ideas.
Claim 19 recites:
wherein the step of determining a percentage of remaining non-skid depth of the tread with the wear determination model includes summing tread loss percentage.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 19 therefore recites abstract ideas.
Claim 20 recites:
the step of communicating the percentage of remaining non-skid depth of the tread to at least one of a vehicle operating system and a device for display to at least one of a user and a technician.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 20 therefore recites abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claims 1-3 and 5-12 recite the additional elements of:
at least one tire supporting a vehicle, the vehicle including a controlled area network (CAN) bus system, and the at least one tire being formed with a tread;
a processor in electronic communication with the CAN bus system.
The processor and CAN are recited at a high level of generality, i.e., as a computer and network performing generic functions of processing, storing, and transmitting data. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The additional elements of the vehicle and tire merely represent the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g). Additionally, the vehicle and tire are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
Whether viewed separately or in combination, the additional elements of claims 1-3 and 5-12 fail to integrate the recited judicial exception into a practical application, and claims 1-3 and 5-12 are therefore directed to the judicial exception of abstract ideas.
Claim 4 recites the additional elements of:
wherein the inflation pressure is measured by a tire-mounted sensor.
The additional elements of the vehicle, tire, and sensor merely represent the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g). Additionally, the vehicle, tire, and sensor are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
Whether viewed separately or in combination, the additional elements of claim 4 fail to integrate the recited judicial exception into a practical application, and claim 4 is therefore directed to the judicial exception of abstract ideas.
Claims 13-20 recites the additional elements of:
providing a processor in electronic communication with the CAN bus system.
The processor and CAN are recited at a high level of generality, i.e., as a computer and network performing generic functions of processing, storing, and transmitting data. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The additional elements of the vehicle and tire merely represent the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g). Additionally, the vehicle and tire are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
Whether viewed separately or in combination, the additional elements of claims 13-20 fail to integrate the recited judicial exception into a practical application, and claims 13-20 are therefore directed to the judicial exception of abstract ideas.
Step 2B
Step 2B of the 2019 PEG asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claims 1-3 and 5-12, the vehicle and tire represent the insignificant extra-solution activity data gathering necessary to perform the abstract ideas and are recited at a high level of generality, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(g). Additionally, the vehicle and tire are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
As discussed with respect to Step 2A Prong Two, the additional element of the control system amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Whether considered alone or in combination, the additional elements of claims 1-3 and 5-12 fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, and claims 1-3 and 5-12 are therefore ineligible.
Regarding claim 4, the tire, vehicle, and sensor represent the insignificant extra-solution activity data gathering necessary to perform the abstract ideas and are recited at a high level of generality, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(g). Additionally, the tire, vehicle, and sensor are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
Whether considered alone or in combination, the additional elements of claim 4 fail to provide an inventive concept that makes the claim amount to significantly more than the abstract ideas, and claim 4 is therefore ineligible.
Regarding claims 13-20, the vehicle and tire represent the insignificant extra-solution activity data gathering necessary to perform the abstract ideas and are recited at a high level of generality, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(g). Additionally, the vehicle and tire are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
As discussed with respect to Step 2A Prong Two, the additional element of the control system amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Whether considered alone or in combination, the additional elements of claims 13-20 fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, and claims 13-20 are therefore ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claim is indefinite because the claim recites non-tangible elements of “vehicle effect,” “at least one tire effect,” “a percentage of remaining non-skid depth of the tread being determined by the wear determination model,” and an abstract temperature. Patentability of an apparatus is based upon the structure and functionality of an apparatus. However, the non-tangible vehicle and tire effects are not structural elements or functions of a structural element. Instead, they are effects that only arise from an intended use of the tire wear estimation system. In other words, it would not be possible to determine whether another apparatus infringed the invention of claim 1, were claim 1 to be allowed, because it is not possible to determine whether a structure possess vehicle effects, tire effects, an ambient temperature, or a percentage of remaining non-skid depth of the tread being determined by the wear determination model.
Further regarding claim 1, it is not clear how anything is stored on the processor, in particular the frictional energy model or a wear determination model.
Regarding claims 2 and 3, these claims merely provide details on the non-tangible elements recited in claim 1, and therefore the scope of claims 2 and 3 are similarly indefinite.
Regarding claim 13, it is not clear what structure is receiving any of the effects or temperatures recited as being received.
Further regarding claim 13, it is not clear how anything is stored on the processor, in particular the frictional energy model or a wear determination model.
Further regarding claim 13, it is not clear what structure is performing the generating, inputting, and determining steps.
Regarding claim 19, it is not clear what structure is performing the summing step.
Regarding claim 20, it is not clear what structure is performing the communicating step.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Determann et al., DE 10 058 099 A1 (hereinafter Determann) in view of Singh, US 2015/0057877 A1 (hereinafter Singh).
Regarding claim 1:
Determann teaches a tire wear estimation system (“a method for detecting or estimating tire wear,” ¶ 0001) comprising:
at least one tire supporting a vehicle, and the at least one tire being formed with a tread (“condition of the vehicle tires,” ¶ 0002 – the tire presumably has a tread, as a bald tire without a tread has reached 100% wear, and no estimation system would be needed to determine this);
a processor in electronic communication (“detecting wear, e.g. B. in the unit 6 or following the processing of the data in the unit 6);
a plurality of vehicle effects (the vehicle of ¶ 0002 will inherently have effects);
a frictional energy model being stored on the processor, the frictional energy model generating a force severity number from the plurality of vehicle effects (“the longitudinal and lateral forces are calculated using known methods and algorithms (equations of motion of vehicle and wheels) estimated for the individual tires and integrated into energy values,” ¶ 0019);
at least one tire effect (the tires of vehicle in ¶ 0002 will inherently have effects);
an ambient temperature (“determined taking into account the current outside temperature,” ¶ 0015);
a wear determination model being stored on the processor, the wear determination model receiving as inputs the force severity number, the at least one tire effect, and the ambient temperature (“driving dynamic variables and other measured variables or estimated variables influencing tire wear are recorded and these approximate values for tire wear are calculated, that the calculated and/or measured variables and data reflecting tire wear stored and evaluated to identify or estimate the condition of the tires or tire wear,” ¶ 0005); and
a percentage of remaining non-skid depth of the tread being determined by the wear determination model (“data reflecting the tire wear are stored and evaluated to identify or estimate the condition of the tires or the wear of the tires,” ¶ 0005, which wear would be recognized by one having ordinary skill in the art a parameter appropriate to the desired measurement, whether remaining life, percent wear, remaining tread depth, total tread depth worn, etc.).
Determann does not teach the vehicle including a controlled area network (CAN) bus system;
the processor in electronic communication with the CAN bus system.
Singh teaches that it is desirable to measure the wear state of a tire (“it is accordingly further desirable to measure tire wear state,” ¶ 0003), including using a vehicle with a tire and a CAN bus (“CAN bus,” ¶ 0012).
It has been held that merely combining prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(I)(A).
In this instance, one having ordinary skill in the art could easily combine the CAN bus of Singh with Determann by simply adding the CAN bus to the vehicle of Determann, thereby predictably providing the vehicle of Determann with a CAN bus for communication between sensors and processors, without otherwise altering the operation of the CAN bus or the vehicle of Determann.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Determann to include the CAN bus of Singh, because this would predictably and advantageously provide Determann with a CAN bus that allows communication between electronic components, thereby resulting in the vehicle including a controlled area network (CAN) bus system, and the processor in electronic communication with the CAN bus system.
Regarding claim 2, the combination of Determann and Singh teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Determann and Singh also teaches wherein the vehicle effects include at least one of a lateral acceleration of the vehicle (Determann: “lateral acceleration,” ¶ 0017), a longitudinal acceleration of the vehicle (Determann: “acceleration,” ¶ 0024), a yaw rate of the vehicle (Determann: “yaw rate,” ¶ 0017), and a speed of the vehicle (Determann: “wheel speed,” ¶ 0017).
Regarding claim 3, the combination of Determann and Singh teaches the invention of claim 2, as set forth in the rejection of claim 2 above. The combination of Determann and Singh also teaches wherein the at least one tire effect includes at least one of an inflation pressure of the at least one tire (Determann: “The tire pressure (internal tire pressure) is also an input variable of a tire wear map 6,” ¶ 0016) and a load of the at least one tire (Determann: “measured tire force values, which SWT sensors (12) or other force-measuring devices are supplied to a functional unit 15' for estimating the energy converted at the tire,” ¶ 0031).
Regarding claim 4, the combination of Determann and Singh teaches the invention of claim 3, as set forth in the rejection of claim 3 above. The combination of Determann and Singh also teaches wherein the inflation pressure is measured by a tire-mounted sensor (Determann: “the tire pressure is measured using a pressure sensor 5a, which can be installed in the tire,” ¶ 0025).
Regarding claim 5, the combination of Determann and Singh teaches the invention of claim 3, as set forth in the rejection of claim 3 above. The combination of Determann and Singh also teaches wherein the load of the at least one tire is determined indirectly (Determann: “measured tire force values, which SWT sensors (12) or other force-measuring devices are supplied to a functional unit 15' for estimating the energy converted at the tire,” ¶ 0031).
Regarding claim 11, the combination of Determann and Singh teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Determann and Singh also teaches wherein the percentage of remaining non-skid depth of the tread is communicated to a vehicle operating system (Singh: CAN bus allows communication of data to components connected to the CAN bus, including the ECU that controls the vehicle).
Regarding claim 12, the combination of Determann and Singh teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Determann and Singh also teaches wherein the percentage of remaining non-skid depth of the tread is communicated to a device for display to at least one of a user and a technician (Singh: “It is accordingly further desirable to measure tire wear state and communicate wear state to vehicle systems such as braking and stability control systems in conjunction with the measured tire parameters of pressure and temperature,” ¶ 0003, which can be displayed using the OBD II port).
Regarding claim 13:
Determann teaches a method for estimating the wear of a tire supporting a vehicle, the tire being formed with a tread (“condition of the vehicle tires,” ¶ 0002 – the tire presumably has a tread, as a bald tire without a tread has reached 100% wear, and no estimation system would be needed to determine this), the method comprising the steps of:
providing a processor in electronic communication (“detecting wear, e.g. B. in the unit 6 or following the processing of the data in the unit 6);
receiving a plurality of vehicle effects (the vehicle of ¶ 0002 will inherently have effects);
storing a frictional energy model on the processor; generating a force severity number with the frictional energy model from the plurality of vehicle effects (“the longitudinal and lateral forces are calculated using known methods and algorithms (equations of motion of vehicle and wheels) estimated for the individual tires and integrated into energy values,” ¶ 0019);
receiving at least one tire effect (the tires of vehicle in ¶ 0002 will inherently have effects);
receiving an ambient temperature (“determined taking into account the current outside temperature,” ¶ 0015);
storing a wear determination model on the processor;
inputting the force severity number, the at least one tire effect, and the ambient temperature into the wear determination (“driving dynamic variables and other measured variables or estimated variables influencing tire wear are recorded and these approximate values for tire wear are calculated, that the calculated and/or measured variables and data reflecting tire wear stored and evaluated to identify or estimate the condition of the tires or tire wear,” ¶ 0005); and
determining a percentage of remaining non-skid depth of the tread with the wear determination model (“data reflecting the tire wear are stored and evaluated to identify or estimate the condition of the tires or the wear of the tires,” ¶ 0005, which wear would be recognized by one having ordinary skill in the art a parameter appropriate to the desired measurement, whether remaining life, percent wear, remaining tread depth, tread depth worn, etc.).
Determann does not teach the vehicle including a controlled area network (CAN) bus system;
providing a processor in electronic communication with the CAN bus system;
receiving a plurality of vehicle effects through the CAN bus system.
Singh teaches that it is desirable to measure the wear state of a tire (“it is accordingly further desirable to measure tire wear state,” ¶ 0003), including using a vehicle with a tire and a CAN bus (“CAN bus,” ¶ 0012).
It has been held that merely combining prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(I)(A).
In this instance, one having ordinary skill in the art could easily combine the CAN bus of Singh with Determann by simply adding the CAN bus to the vehicle of Determann, thereby predictably providing the vehicle of Determann with a CAN bus for communication between sensors and processors, without otherwise altering the operation of the CAN bus or the vehicle of Determann.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Determann to include the CAN bus of Singh, because this would predictably and advantageously provide Determann with a CAN bus that allows communication between electronic components, thereby resulting in the vehicle including a controlled area network (CAN) bus system, providing a processor in electronic communication with the CAN bus system, and receiving a plurality of vehicle effects through the CAN bus system.
Regarding claim 14, the combination of Determann and Singh teaches the invention of claim 13, as set forth in the rejection of claim 13 above. The combination of Determann and Singh also teaches wherein the step of receiving a plurality of vehicle effects includes receiving at least one of a lateral acceleration of the vehicle (Determann: “lateral acceleration,” ¶ 0017), a longitudinal acceleration of the vehicle (Determann: “acceleration,” ¶ 0024), a yaw rate of the vehicle (Determann: “yaw rate,” ¶ 0017), and a speed of the vehicle (Determann: “wheel speed,” ¶ 0017)
Regarding claim 15, the combination of Determann and Singh teaches the invention of claim 13, as set forth in the rejection of claim 13 above. The combination of Determann and Singh also teaches wherein the step of receiving at least one tire effect includes receiving at least one of an inflation pressure of the at least one tire (Determann: “The tire pressure (internal tire pressure) is also an input variable of a tire wear map 6,” ¶ 0016) and a load of the at least one tire (Determann: “measured tire force values, which SWT sensors (12) or other force-measuring devices are supplied to a functional unit 15' for estimating the energy converted at the tire,” ¶ 0031).
Regarding claim 19, the combination of Determann and Singh teaches the invention of claim 13, as set forth in the rejection of claim 13 above. The combination of Determann and Singh also teaches wherein the step of determining a percentage of remaining non-skid depth of the tread with the wear determination model includes summing tread loss percentage (Determann: “data reflecting the tire wear are stored and evaluated to identify or estimate the condition of the tires or the wear of the tires,” ¶ 0005, which wear would be recognized by one having ordinary skill in the art a parameter appropriate to the desired measurement, whether remaining life, percent wear, remaining tread depth, total tread depth worn, etc.).
Regarding claim 20, the combination of Determann and Singh teaches the invention of claim 13, as set forth in the rejection of claim 13 above. The combination of Determann and Singh also teaches the step of communicating the percentage of remaining non-skid depth of the tread to at least one of a vehicle operating system and a device for display to at least one of a user and a technician (Singh: “It is accordingly further desirable to measure tire wear state and communicate wear state to vehicle systems such as braking and stability control systems in conjunction with the measured tire parameters of pressure and temperature,” ¶ 0003, which can be displayed using the OBD II port).
Claims 6-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Determann in view of Singh as applied to claims 1 and 13 above, and further in view of Ryan, “Modern Regression Analysis for Scientists and Engineer,” (hereinafter Ryan).
Regarding claim 6:
The combination of Determann and Singh teaches the invention of claim 1, as set forth in the rejection of claim 1 above.
The combination of Determann and Singh does not teach wherein the wear determination model employs a regression model.
Ryan teaches that linear and/or nonlinear regression models are useful for discerning relationships between a dependent variable and one or more independent variables (p. 18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Determann to use either or both of a linear and nonlinear regression model to determine tread wear from measured parameters, because regression is advantageous for discerning relationships between a dependent variable and one or more independent variables.
Regarding claim 7, the combination of Determann, Singh, and Ryan teaches the invention of claim 6, as set forth in the rejection of claim 6 above. The combination of Determann, Singh, and Ryan also teaches wherein the regression model includes a linear regression model (Ryan: p. 18).
Regarding claim 8, the combination of Determann, Singh, and Ryan teaches the invention of claim 6, as set forth in the rejection of claim 6 above. The combination of Determann, Singh, and Ryan also teaches wherein the regression model includes a nonlinear regression model (Ryan: nonlinear regression, p. 4).
Regarding claim 9, the combination of Determann, Singh, and Ryan teaches the invention of claim 6, as set forth in the rejection of claim 6 above. The combination of Determann, Singh, and Ryan also teaches wherein the regression model determines the percentage of remaining non-skid depth of the tread as a summation of tread loss percentage (Determann: “data reflecting the tire wear are stored and evaluated to identify or estimate the condition of the tires or the wear of the tires,” ¶ 0005, which wear would be recognized by one having ordinary skill in the art a parameter appropriate to the desired measurement, whether remaining life, percent wear, remaining tread depth, total tread depth worn, etc.)
Regarding claim 10, the combination of Determann, Singh, and Ryan teaches the invention of claim 9, as set forth in the rejection of claim 9 above. The combination of Determann, Singh, and Ryan also teaches wherein the tread loss percentage is determined using the force severity number (Determann: “the longitudinal and lateral forces are calculated using known methods and algorithms (equations of motion of vehicle and wheels) estimated for the individual tires and integrated into energy values,” ¶ 0019), the ambient temperature (Determann: “determined taking into account the current outside temperature,” ¶ 0015), an inflation pressure of the at least one tire (Determann: “The tire pressure (internal tire pressure) is also an input variable of a tire wear map 6,” ¶ 0016), and a load of the at least one tire (Determann: “measured tire force values, which SWT sensors (12) or other force-measuring devices are supplied to a functional unit 15' for estimating the energy converted at the tire,” ¶ 0031).
Regarding claim 16:
The combination of Determann and Singh teaches the invention of claim 13, as set forth in the rejection of claim 13 above.
The combination of Determann and Singh does not teach wherein the step of determining a percentage of remaining non-skid depth of the tread with the wear determination model includes employing a regression model.
Ryan teaches that linear and/or nonlinear regression models are useful for discerning relationships between a dependent variable and one or more independent variables (p. 18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Determann to use either or both of a linear and nonlinear regression model to determine tread wear from measured parameters, because regression is advantageous for discerning relationships between a dependent variable and one or more independent variables.
Regarding claim 17, the combination of Determann, Singh, and Ryan teaches the invention of claim 16, as set forth in the rejection of claim 16 above. The combination of Determann, Singh, and Ryan also teaches wherein the regression model includes a linear regression model (Ryan: p. 18).
Regarding claim 18, the combination of Determann, Singh, and Ryan teaches the invention of claim 16, as set forth in the rejection of claim 16 above. The combination of Determann, Singh, and Ryan also teaches wherein the regression model includes a nonlinear regression model (Ryan: nonlinear regression, p. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh et al., US 9,873,293 B2, discloses a tire wear state estimation system estimates forces and sliding velocity generated in a tire contact patch, determines frictional energy from the tire force and sliding velocity, and generates an estimate of tire wear state based upon the frictional work done by the tire. A tire wear estimate, pursuant to the system and methodology, is made by determining the amount of frictional work performed by the tire through the integrated use of tire-mounted, GPS sourced, and vehicle-mounted sensor information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
02 December 2022

/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853